Citation Nr: 0323930	
Decision Date: 09/15/03    Archive Date: 09/23/03	

DOCKET NO.  01-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The appellant, who had active duty for training from 
July 1985 to December 1985 and additional subsequent periods 
of active duty training and inactive duty training until 
February 1993, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  

In August 2001, the Board returned the case to the RO for 
additional development.  After the case was returned to the 
BVA, the Board undertook additional development in May and 
October 2002 pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2) (2002).  


REMAND

A preliminary review of the record discloses, as indicated 
above, that pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
evidentiary development in this case.  While some of the 
service records the Board obtained were copies of records 
already associated with the claims file, not all of the 
evidence was duplicative.  However, a recent opinion from the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 C.F.R. § 19.9 (a)(2) is 
invalid because it permits the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of that evidence.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir. 2003).  The Federal Circuit 
explained that when the Board obtains and considers evidence 
that was not before the RO, an appellant has no means to 
obtain one review on appeal to the Secretary, as called for 
by 38 U.S.C.A. § 7104 (a) (West 2002) because the Board is 
the only appellate tribunal under the Secretary.  Therefore, 
it appears that evidence obtained by the Board cannot be 
considered by the Board as an initial matter.

In addition, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, in pertinent part, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The United States 
Court of Appeals for Veterans Claims (Court) held in Holliday 
v. Principi, 14 Vet. App. 280 (2001) that the VCAA was 
potentially applicable to all claims pending on the date of 
enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Subsequently, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the Supreme Court's and the 
Federal Circuit Court's binding authority.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The Board 
notes that this claim was filed prior to the November 2000 
date of enactment of the VCAA.  However, to the extent that 
the Kuzma case may be distinguished from the instant case 
because of the finality of the Board decision in Kuzma at the 
time of the November 2000 VCAA enactment date and because the 
current claim is still pending before VA, the Board finds 
that the provisions of the VCAA are applicable to this 
pending appeal.  

In this regard, while the Board's August 2001 remand 
requested the RO to review the claims file and ensure that 
all notification and assistance required by the VCAA was 
satisfied, the record before the Board contains no reference 
to the VCAA beyond that referenced in the Board's decision.  
Suffice it to point out that the United States Court of 
Appeals has strictly construed the notice requirements of the 
VCAA, particularly notice to the appellant of the evidence 
necessary to substantiate his claim and the division of 
responsibilities between the VA and the appellant in 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As such, this matter must be addressed 
prior to further appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO should consider the veteran's 
claims under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claims.  

2.  The RO should consider the 
appellant's claim on the basis of all 
evidence, including that associated with 
the claims file subsequent to the file's 
return to the Board after the August 2001 
remand.  If the benefit sought is not 
granted, the appellant should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the appellant unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


